Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 2:19—14212-CIV-ROSENBERG/MA YNARD
JOHN DOE,

~ Plaintiff,
vs.

CITY OF VERO BEACH,

Defendant.

 

AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF
CONSTITUTIONAL RIGHTS

Plaintiff, JOHN DOE, on behalf of himself and all others similarly situated,
files this class action against the CITY OF VERO BEACH, a Florida Municipality,
and says:

1. John Doe #1 is an adequate class representative because he, like all
members of the proposed class, suffered an invasion of privacy injury
redressable by 42 USC §1983 and caused by the same
unlawful/unconstitutional conduct, including video recording and viewing,
committed by the Vero Beach Police Department, a division of the City of

Vero Beach, at the same location on approximately the same dates. All
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 2 of 9

class members were recorded on videotape, without permission, while
receiving lawful massage therapy.

2. The members of the class, believed to be approximately 140 persons, are
so numerous that separate joinder of each member is impracticable.
Further, the claims and defenses of the representative party raise the same
questions of law and fact raised and applicable to each class member. The
representative party can fairly and adequately protect and represent the
interests of each member of the class. Further, prosecution via class action
reduces the risk of inconsistent or variant adjudications with respect to the
individual class members that could establish incompatible standards of
conduct for the party opposing the class and finally adjudications in the
class which, as a practical matter, would be dispositive of the interests of
other members of the class, who are not parties to the adjudications, whose
interests are not otherwise protected.

INTRODUCTION

3. The Plaintiff files this action anonymously as John Doe, in an effort to
protect his ongoing rights of privacy, which as alleged below, were
violated by the Defendant. While the Plaintiff will provide all identifying
information to the parties as necessary and as will be protected by Court

Order, the anonymity will also work to the benefit of the Defendants by
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 3 of 9

mitigating and minimizing the harmful and damaging potential effects
further disclosure would have. John Doe incorporates by reference as
though fully set forth herein his Motion to Proceed Anonymously.

4. This is an action based upon the conduct of the Defendant, which included
impermissible, non-consensual videotaping of the Plaintiff and other
individuals while involved in lawful massages while undressed or semi-
undressed.

5. The Fourth Amendment of the Constitution of the United States of
America, provides for:

The right of the people to be secure in their persons,
houses, papers and effects, against unreasonable searches
and seizures...

6. As more specifically stated below, Defendant, City of Vero Beach, through
its police department, violated John Doe’s constitutional rights by
surreptitiously videotaping him while in a state of undress in a licensed
massage parlor located in Vero Beach, Florida, while being given a
massage by a licensed masseuse without consent or notice on December 3,
2018.

7. That members of the class were also each videotaped by the Vero Beach

Police Department without their knowledge or consent while receiving

lawful massages and without notice.
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 4 of 9

8. This action is brought to hold the City of Vero Beach accountable for these
violations of the class members’ constitutional rights pursuant to 42 USC
1983 for deprivation under color of state law of rights, privilege and
immunities secured by the constitution.

THE PARTIES

9. Plaintiff, John Doe, is an individual resident of Martin County, Florida.
Other class members’ residence status will be determined during the
course of discovery.

10.The Vero Beach Police Department is a law enforcement agency of the
City of Vero Beach, Indian River County, Florida.

JURISDICTION AND VENUE

11.This Court has jurisdiction over the subject matter of this action pursuant
to 42 U.S.C. 1983.

FACTUAL BACKGROUND

12.In the late summer of 2018, the Vero Beach Police Department, at the
direction of the Chief of Police, began an investigation regarding
allegations of potential prostitution at the “East Spa” located in Vero
Beach, Florida.

13.After receiving information alleging that illegal prostitution activities were

being carried out at the East Spa, the Vero Beach Police Department
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 5 of 9

enlisted a Florida Health Department employee to perform a warrantless
search of East Spa in an effort to uncover evidence of illegal activity.

14.Thereafter, the City of Vero Beach, at the direction of its Police Chief,
applied for a “sneak and peek” warrant, requesting authorization to
perform monitoring at the spa. (A copy of the Application for Warrant is
attached as Exhibit 1).

15.Based upon the under oath application for warrant, the Honorable Cynthia
Cox, Circuit Judge for the 19 Judicial Circuit, issued the warrant.
(Attached hereto as Exhibit 2) authorizing monitoring of the spa premises
and directing that “...the executing officers shall take steps to minimize
the invasion of privacy to any parties not engaged in the unlawful acts set
forth in the Affidavit. The officers shall also make efforts to minimize the
disclosure of the surveillance operation to only those sworn law
enforcement officers pertinent and relevant to this surreptitious
investigation and those sworn law enforcement officers involved in the
operation shall be explained this order as well as the Florida State
pertaining to contempt of court”.

16.Thereafter, the Vero Beach Police Department, at the direction of its Chief
and other policy making officials, arranged for the installation of videotape

equipment at the spa, and along with Homeland Security, installed the
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 6 of 9

video equipment. In order to obtain access without disclosure of their
intentions, the Vero Beach Police Department arranged for a fake power
outage, allowing them to clear the building and enter for their videotape
installation.

17.In violation of the specific terms of the warrant issued by Judge Cox, the
Vero Beach Police Department, at the direction of the police department
Chief and the officers representing the City of Vero Beach, who had final
authority on behalf of Vero Beach, to make such decisions, established a
policy of surreptitiously videotape recording of all spa patrons for a period
of 60 days on a 24/7 basis beginning on November 29, 2018.

18.Not only did the City of Vero Beach Police Department violate the terms
of the warrant by recording, as opposed to monitoring, activities within the
spa for 60 days on a 24/7 basis, there was absolutely no attempt to “...take
steps to minimize the invasion of privacy to any parties not engaged in the
unlawful acts set forth in the Affidavit” as ordered by Judge Cox in the
warrant.

19.The actions of the Vero Beach Police Department, as described above,
represented a reckless indifference to the rights of citizens at the East Spa

during the 60 day period during which videotape recordings were made.
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 7 of 9

As Indian River County Judge Menz stated in her Order suppressing all
videotapes obtained by the Vero Beach Police Department:
The fact that some totally innocent women and men
had their entire lawful time spent in a massage room
fully recorded and viewed intermittently by a
detective-monitor is unacceptable...
20.The City of Vero Beach Police Department, in possession of 60 days of
videotape showing members of the public in various states of undress
receiving lawful massages, is now subject to the public’s right of
disclosure to this evidence. It is believed that the videotapes have been
viewed by and within the law enforcement community by various persons
and that they have been disseminated to lawyers and possibly the public
via public records request.
DAMAGES
21.Plaintiff, John Doe, and other class members, have actually been charged
with crimes, including solicitation of prostitution. John Doe has pled, and
is, not guilty of any such offense and has had to retain counsel at his
expense.
22.John Doe, and other class members, have been subjected to public
humiliation by being identified as participants in prostitution and sex

trafficking. Their mug shots have been published incessantly in the press

and social media. The members of the class have suffered emotional upset,
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 8 of 9

depression, loss of self- esteem and other damages as a result of the
unlawful, unconstitutional conduct by the Defendant.

23.As a direct and proximate result of the defendant’s actions, all of the class
members have suffered financial losses from loss of employment, loss of
economic opportunity, damage to their familial positions and fees for
attorneys to represent them.

24.The aforementioned actions of the Vero Beach Police Department are in
clear violation of the Plaintiffs’ constitutional rights pursuant to the Fourth
Amendment.

25.Plaintiff, John Doe has retained the undersigned to represent him and has
agreed to pay him for his services.

PRAYER FOR RELIEF
JOHN DOE, on his behalf and on behalf of the class, asks the Court to award
money damages as well as attorneys fees and costs incurred in connection with this

action.
Case 2:19-cv-14212-RLR Document 24 Entered on FLSD Docket 08/19/2019 Page 9 of 9

Trial by jury is demanded on all issues.

BRADFORD L. JEFFERSON, P.A.
Counsel for Plaintiff

130 S. Indian River Drive, Suite 402
Fort Pierce, Florida 34950
Telephone: (772) 468-8887

By:
Bradford L. Jefferson
Florida Bar No.: 197270

Email: servebradjefferson@yahoo.com
dawn(@bradtfordljefferson.com

 

 
